Citation Nr: 0516848	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  00-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lung disability to 
include pneumonia residuals and lung granuloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to 
November 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for lung disability to include pneumonia 
residuals and lung granuloma.  In a decision dated in August 
2004, the Board determined that the veteran had submitted new 
and material evidence to reopen the claim.  The matter was 
then remanded to the RO for the purpose of obtaining 
additional information and correcting due process 
deficiencies.  The matter has been returned to the Board for 
further appellate consideration.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for hearing loss, 
entitlement to service connection for disability manifested 
by vertigo (dizziness), and whether new and material evidence 
was submitted to reopen the claim of service connection for 
headaches.  The Board issued a final decision in August 2004 
denying the claim for service connection for hearing loss.  
The Board reopened the claim of service connection for 
headaches.  That issue and the claim for service connection 
for dizziness were remanded for additional development.  By a 
rating action dated in January 2005, the RO granted service 
connection for headaches and dizziness.  Accordingly, the 
issues of entitlement to service connection for hearing loss, 
service connection for dizziness, and service connection for 
headaches are no longer the subjects of appellate 
consideration.

The veteran and his spouse provided testimony to the 
undersigned Veterans Law Judge at a hearing at the Central 
Office in Washington, DC, in April 2001.  A copy of the 
transcript has been associated with the file.



FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against the finding 
that the veteran has a chronic disability of the lungs that 
is related to his active duty.  


CONCLUSION OF LAW

Chronic disability of the lungs, to include pneumonia 
residuals and lung granuloma, was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in February 2002, December 2003, and August 
2004, the RO advised the veteran of the essential elements of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The RO also requested that the veteran send any 
evidence to VA that might be pertinent to the claim.  These 
letters provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).

The July 1999 rating decision, May 2000 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOCs) issued 
in March 2004 and January 2005 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The March 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are associated with the claims file.  
Post-service VA and non-VA treatment records and reports have 
also been obtained including, but not limited to, Booth 
Memorial Hospital, C.T. DelGazio, M.D., Bay Shore Family 
Health Center, G.L. Jakubovitz, M.D., S.L. Bise, M.D., E.G. 
Buchanan, M.D., Cumberland Medical Center, T. Clayton, M.D., 
the Nashville VA Medical Center (VAMC), the Long Beach VAMC, 
and the Murfreesboro VAMC.  Statements from N.E. Boyd, M.D., 
and J.R. Crabb, M.D., were reviewed and considered.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  
Indeed, in a statement received in September 2004, the 
veteran stated that he had no additional evidence to submit 
in support of his claim.  A VA examination was conducted in 
November 2004 for the purpose of determining the nature and 
etiology of the veteran's purported lung disability.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in July 1999.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2002 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the March 2004 SSOC was provided to the 
veteran.

Analysis

The veteran contends that he currently suffers from a chronic 
disability of the lungs, and that that disability is a 
residual of a pneumonia infection that he had in service.  He 
maintains that he has experienced respiratory and/or lung 
problems since service discharge.  In this regard, he 
believes that a positive testing for tuberculosis in 1983 was 
etiologically related to the pneumonia infection.  He says he 
never had any respiratory problems prior to entering service.


Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service medical records document that the veteran was 
diagnosed and treated for pneumonia in service.  He was seen 
in November 1953 for complaints of a severe cold.  He said he 
developed the symptoms during leave, and that he sought his 
initial treatment through a private physician.  The veteran 
returned to his duty station when his symptoms became more 
severe.  He was treated with penicillin and bed rest.  He 
returned to duty five days later.  The diagnosis was primary 
pneumonia.  On Report of Medical Examination pending service 
discharge, the veteran's lungs were found to be normal.  A 
chest X-ray was negative.  No findings were made with regard 
to chronic residuals of pneumonia.

Post-service medical evidence includes treatment notes from 
Dr. Crabbs that show the veteran was seen in December 1975 
for complaints of coughing and chest pain.  A June 1976 
treatment report indicates that a recent X-ray had shown a 
left hilar mass.  An October 1980 treatment report from Dr. 
DelGazio notes that the veteran had calcifications in the 
hilar nodes.  Other medical records show that the veteran 
received prophylactic treatment for tuberculosis in 1983.  
The report of a radiological examination conducted in January 
1987 revealed calcification of the mediastinal lymph nodes.  
A June 1988 radiological examination report noted that the 
veteran had "no active cardiac or pulmonary processes.  Old 
granulomatous changes as noted."  Dr. Clayton saw the 
veteran in June 1996 for complaints of a cough, which was 
diagnosed as bronchitis.  A May 2002 discharge summary from 
Cumberland Medical Center indicates that the veteran provided 
a history of mild chronic obstructive pulmonary disease.  
None of those records contained any findings with regard to 
the veteran's active service, to include his history of 
treatment for pneumonia.  

Records from the Nashville VAMC and Murfreesboro VAMC show 
that the veteran receives treatment for multiple disabilities 
including, but not limited to, sleep apnea, post-traumatic 
stress disorder, headaches, diabetes mellitus, 
gastroesophageal reflux disease, cardiovascular problems, and 
the residuals of a cerebrovascular accident.  The records 
also reflect sporadic evaluations for respiratory complaints.  
A report of pulmonary function tests conducted at the 
Murfreesboro VAMC in July 1998 revealed that the veteran had 
"mild chest restriction" that was due to either "poor 
effort and/or a neuromuscular disorder."  The veteran was 
diagnosed as having acute bronchitis in September 2003.  A 
January 2004 treatment note indicated that the veteran's 
lungs were clear to auscultation, bilaterally.  Reports of 
chest X-rays dated in June 1994, March 1998, April 2001, 
August 2002, September 2002, January 2004, and September 2004 
showed no evidence of acute pulmonary pathology.  The 
presence of granuloma in the hilar regions, bilaterally, was 
noted in several of the reports.  There were again no 
findings relating the granuloma, bronchitis, or any 
respiratory problem to the veteran's active service.  
Moreover, none of the records identified a chronic disability 
of the lungs.  

Although the veteran contends that he suffers from a chronic 
lung disability that is etiologically related to his active 
service, as a layperson he is not competent to establish 
these facts by his own assertions.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In support of his appeal, the veteran submitted a statement 
from Dr. Boyd.  Dated in November 1996, Dr. Boyd reported 
that he treated the veteran for various illnesses from 1958 
to 1971.  He said the veteran had discussed with him the 
various injuries and illnesses that he experienced in 
service.  He observed that the veteran had a clean medical 
record prior to entering service, and that it was not unusual 
for medical problems like the veteran had to manifest several 
years after service discharge.  Dr. Boyd opined that in "all 
probability" service connection was warranted for a lung 
disability to include the residuals of pneumonia, granuloma, 
and positive PPD test.  He indicated that his opinion was 
based on his own service as a physician in the military in 
the same region of the world where the veteran served.  No 
medical records were submitted with the statement.  In this 
regard, Dr. Boyd reported in June 1993 that he had no longer 
held treatment records pertaining to the veteran.  

In order to insure that the duty to assist the appellant was 
complete in this case, the veteran was afforded a VA 
examination.  He complained of nightly shortness of breath 
and coughing.  He said he felt like someone was sitting on 
his chest.  He denied current use of inhalers but said he had 
used them in the past.  The examiner noted that an April 2004 
chest X-ray had been normal.  An examination of the lungs 
revealed normal bronchovesicular breath sound with good air 
entry throughout all lung fields.  Having reviewed the 
complete claims file, the examiner opined that the veteran 
had no disabilities of the respiratory system.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board finds that the November 2004 
VA examination report is clearly more probative than the 
opinion rendered by Dr. Boyd in November 1996.  The 
conclusion contained in the VA examination report was based 
on a complete review of the record.  The conclusion also made 
reference to recent radiographic tests, which support the 
examiner's findings.  In this regard, the Board is also 
heavily persuaded by the fact that X-ray studies covering the 
past decade have been negative for any chronic disability of 
the lungs.  The Board is cognizant that the X-ray reports 
have consistently shown the presence of granuloma in both 
hilar fields.  However, notwithstanding that there is no 
competent medical evidence associating the granuloma to the 
veteran's active service, the granuloma are merely a clinical 
finding.  As no underlying chronic disability of the lungs 
has been attributed to the granuloma, service connection for 
the granuloma would be unwarranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (holding that in the 
absence of proof of a present disability, there can be no 
valid claim).  

The opinion from Dr. Boyd was rendered without the benefit of 
reviewing the veteran's complete claims file.  Indeed, the 
opinion seems to have been made without Dr. Boyd having any 
of his past medical records concerning the veteran.  No 
indication was made that any medical evidence was considered, 
or that Dr. Boyd examined the veteran.  Dr. Boyd's opinion 
appears to have been based solely on a discussion he had with 
the veteran and his professional experience as a physician in 
the military.  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The opinion 
provided by Dr. Boyd lacks sufficient rationale or reference 
to supportive clinical data.  The probative value of the 
opinion is therefore quite limited.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for lung disability to include pneumonia residuals and 
lung granuloma and that, therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

Entitlement to service connection for lung disability to 
include pneumonia residuals and lung granuloma is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


